      Case 4:20-cv-00221-DPM Document 8 Filed 06/23/20 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

EDWIN SMITH                                                   PLAINTIFF

v.                      No: 4:20-cv-221-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOYAL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                    DEFENDANTS

                             JUDGMENT
     Smith's complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                                          ,
                                       United States District Judge
